 



SECOND AMENDMENT TO
CREDIT AGREEMENT

 

THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this "Amendment") is made and entered
into as of this 21st day of May, 2012 by and among ARC PROPERTIES OPERATING
PARTNERSHIP, L.P., a Delaware limited partnership ("Borrower"), AMERICAN REALTY
CAPITAL PROPERT J 1-,S, INC., a Maryland corporation and the sole member of the
sole general partner of Borrower ("Parent") and RBS CITIZENS, N.A., a national
banking association, as Administrative Agent for itself and its co-lenders, and
as L/C Issuer (the "Bank").

 

WITNESSETH:

 

WHEREAS, Borrower, Parent and the Bank are parties to a certain Credit Agreement
dated as of September 7, 2011, as amended by that certain First Amendment to
Credit Agreement dated as of December 6, 2011 (the "First Amendment") (said
Credit Agreement, as so amended by the First Amendment, and as from time to time
may be further amended, modified, or restated, the "Credit Agreement"; and

 

WHEREAS, the Borrower has requested that the Bank amend certain terms and
conditions of the Credit Agreement, including (a) to provide for an increase in
the amount of the Aggregate Commitments from $53,000,000.00 to $75,000,000.00
and (b) to provide for certain extension options with respect to the Maturity
Date of the Loan as set forth below in this Amendment; and

 

WHEREAS, the Bank has agreed to so amend certain terms and conditions of the
Credit Agreement, all on the terms and conditions set forth below in this
Amendment.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, the parties hereto hereby agree as follows:

 

1.Definitions. (a) All capitalized undefined terms used in this Amendment shall
have the meanings ascribed thereto in the Credit Agreement, as amended hereby,
and (b) "Second Amendment Effective Date" means the date of this Amendment.

2.Amendments to Credit Agreement.

 

a.Amendments to Article I of the Credit Agreement. Article I of the Credit
Agreement, entitled "Definitions and Accounting Terms" is hereby modified and
amended as follows:

 

i.Section 1.01 of the Credit Agreement, entitled "Defined Terms" is hereby
modified and amended as follows:

 

By deleting in the entirety the definition of "Aggregate Commitments", as
presently appearing therein, and by substituting in place thereof the following:

 

1

 

 

"Aggregate Commitments" means the Commitments of all the Lenders, which, as of
the Second Amendment Effective Date, total Seventy-Five Million Dollars
($75,000,000.00).

 

b)By adding the following new definitions (in alphabetical order) to the
definitions presently appearing therein:

 

"First Amendment" means the First Amendment to Credit Agreement, dated as of
December 6, 2011, among Borrower, Parent, the Administrative Agent and the
Lenders.

 

"First Extended Maturity Date" means September 7, 2015.

 

"First Extension Effective Date" has the meaning specified in Section 2.14(a).

 

"Initial Maturity Date" means September 7, 2014.

 

"Maturity Date" means the Initial Maturity Date; provided, however: (a) if the
Initial Maturity Date is extended to the First Extended Maturity Date pursuant
to Section 2.14(a), then Maturity Date shall mean the First Extended Maturity
Date, (b) if the First Extended Maturity Date is extended to the Second Extended
Maturity Date pursuant to Section 2.14(b), then Maturity Date shall mean the
Second Extended Maturity Date; provided further, however, that in each case if
such date is not a Business Day then the applicable Maturity Date shall be the
next preceding Business Date; all of the foregoing as may then be applicable as
determined solely by Administrative Agent.

 

"Second Amendment Effective Date" means the "Second Amendment Effective Date"
(as defined in the Second Amendment).

 

"Second Amendment" means the Second Amendment to Credit Agreement, dated as of
May 21, 2012, among Borrower, Parent, the Administrative Agent and the Lenders.

 

"Second Extended Maturity Date" means September 7, 2016.

 

"Second Extension Effective Date" has the meaning specified in Section 2.14(b).

 

b.Amendment to Article II of the Credit Agreement. Article II of the Credit
Agreement, entitled "The Commitments and Credit Extensions" is hereby modified
and amended as follows:

 

i.By inserting the following new Section 2.14 immediately following Section
2.13, as presently appearing therein:

 

2.14Extension of Maturity Date.

 

(a)First Extended Maturity Date.

 

(i)Request for Extension. Parent and Borrower may, by written notice to
Administrative Agent (who shall promptly notify the Lenders) not

 

2

 

 earlier than ninety (90) days and not later than sixty (60) days prior to the
Initial Maturity Date, request that the Initial Maturity Date be extended to the
First Extended Maturity Date.

 

(ii)Effectiveness of Extension. If so extended, then the Initial Maturity Date
shall be extended to the First Extended Maturity Date, effective as of the
Initial Maturity Date or such earlier date that Administrative Agent shall have
determined that the Borrower shall have met the conditions set forth herein,
(the "First Extension Effective Date") subject further to the Borrower's
continued satisfaction of such conditions as of the Initial Maturity Date as set
forth below. Administrative Agent, Parent, and Borrower shall promptly confirm
to the Lenders such extension. As a condition precedent to such extension, (i)
Parent and Borrower shall deliver to Administrative Agent a certificate of each
Loan Party dated as of the First Extension Effective Date (in sufficient copies
for each Lender) signed by a Responsible Officer of each Loan Party (A)
providing evidence satisfactory to Administrative Agent that each Loan Party has
taken all necessary action to authorize such extension and (B) in the case of
Parent and Borrower, certifying that, before and after giving effect to such
extension, (I) the representations and warranties contained in the Loan
Documents are true and correct in all material respects on and as of the First
Extension Effective Date and (as applicable) the Initial Maturity Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct in all material respects
as of such earlier date, and except that for purposes of this Section 2.14(a),
the representations and warranties contained in Section 6.05(b) shall be deemed
to refer to the most-recent statements furnished pursuant to Section 7.01(b),
and (II) no Default exists before or after giving effect to such extension; and
(ii) Borrower shall have paid to Administrative Agent, for the account of each
Lender, an extension fee in an amount equal to thirty-five basis points (0.35%)
times such Lender's Commitment.

 

(b)Second Extended Maturity Date.

 

(i)Request for Extension. Parent and Borrower may, by written notice to
Administrative Agent (who shall promptly notify the Lenders) not earlier than
ninety (90) days and not later than sixty (60) days prior to the First Extended
Maturity Date, request that the First Extended Maturity Date be extended to the
Second Extended Maturity Date.

 

(ii)Effectiveness of Extension. If so extended, then the First Maturity Date
shall be extended to the Second Extended Maturity Date, effective as of the
First Extended Maturity Date or such earlier date that Administrative Agent
shall have determined that the Borrower shall have met the conditions set forth
herein, (the "Second Extension Effective Date") subject further to the
Borrower's continued satisfaction of such conditions as of the First Extended
Maturity Date as set forth below. Administrative Agent, Parent, and Borrower
shall promptly confirm to the Lenders such extension. As a condition precedent
to such extension, (i) Parent and Borrower shall deliver to Administrative Agent
a certificate of each Loan Party dated as of the Second Extension Effective Date
(in sufficient copies for each Lender) signed by a Responsible Officer of each
Loan Party (A) providing evidence satisfactory to Administrative Agent that each
Loan Party has taken all necessary action to authorize such extension and (B) in
the case of Parent and Borrower, certifying that, before and after giving effect
to such extension, (I) the representations and warranties contained in the

 

 

3

 

 Loan Documents are true and correct in all material respects on and as of the
Second Extension Effective Date and (as applicable) the First Extended Maturity
Date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they are true and correct in all
material respects as of such earlier date, and except that for purposes of this
Section 2.14(b), the representations and warranties contained in Section 6.05(b)
shall be deemed to refer to the most-recent statements furnished pursuant to
Section 7.01(b), and (II) no Default exists before or after giving effect to
such extension; and (ii) Borrower shall have paid to Administrative Agent, for
the account of each Lender, a further extension fee in an amount equal to
thirty-five basis points (0.35%) times such Lender's Commitment.

 

(c)Conflicting Provisions. This Section 2.14 shall supersede any provisions in
Section 11.01 to the contrary.

 

c.Amendment to Article IV of the Credit Agreement. Article IV of the Credit
Agreement, entitled "Borrowing Base" is hereby modified and amended as follows:

 

i.By deleting in the entirety the existing text of Section 4.08, entitled
"Appraisals", as presently appearing therein, and by substituting in place
thereof the following:

 

4.08Appraisals. Administrative Agent will be entitled to obtain, and shall
obtain at the request of the Required Lenders, at Borrower's expense, a new
Acceptable Appraisal for any Borrowing Base Property whose most-recent
Acceptable Appraisal is more than eighteen (18) months old; provided that in
addition to the foregoing, Administrative Agent will be entitled to obtain, and
at the request of Required Lenders shall obtain, at Borrower's expense,
additional Acceptable Appraisals of any Borrowing Base Property or any part
thereof if (i) an Event of Default has occurred and is continuing at the time
Administrative Agent orders such Acceptable Appraisal, (ii) Borrower has
exercised the option to extend the Initial Maturity Date to the First Extended
Maturity Date pursuant to Section 2.14(a), (iii) Borrower has exercised the
option to extend the First Extended Maturity Date to the Second Extended
Maturity Date pursuant to Section 2.14(b), or (iv) an appraisal is required
under applicable Law.

 

d.Amendment to Article VI of the Credit Agreement. Article II of the Credit
Agreement, entitled "Representations and Warranties" is hereby modified and
amended as follows:

 

i.By inserting the following new Section 6.25 immediately following Section
6.24, as presently appearing therein:

 

6.25Patriot Act and Other Specified Laws.



 

(a)To the extent applicable, each Loan Party is in compliance, in all material
respects, with the (i) Trading with the Enemy Act, and each of the foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V) and any other enabling legislation or executive order
relating thereto, and (ii) the Act. No part of the proceeds of the Loans will be
used, directly or indirectly, in violation in any material respect of the United
States Foreign Corrupt Practices Act of

 

 

4

 

 1977. No Loan Party is engaged in or has engaged in any course of conduct that
could reasonably be expected to subject any of its properties to any Lien,
seizure or other forfeiture under any criminal law, racketeer influenced and
corrupt organizations or other similar criminal laws. No Loan Party is named on
the list of Specially Designated Nationals and Blocked Persons maintained by the
United States Department of Treasury Office of Foreign Assets Control.

(b)No Loan Party (i) is a Person whose property or interest in property is
blocked or subject to blocking pursuant to Section 1 of Executive Order 13224 of
September 23, 2001 Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)), (ii) engages in any dealings or transactions prohibited by Section 2 of
such Executive Order, or, to the knowledge of the Borrower after due inquiry, is
otherwise associated with any such Person in any manner that violates such
Section 2 and (iii) is a Person on the list of Specially Designated Nationals
and Blocked Persons or subject to the limitations or prohibitions under any
other U.S. Department of Treasury's Office of Foreign Assets Control regulation
or executive order."

 

e.Amendment to Schedules to Credit Agreement. The Schedules to the Credit
Agreement, as presently appearing therein, are hereby modified and amended as
follows:

 

i.In Schedule 2.01 to the Credit Agreement, entitled "COMMITMENTS AND APPLICABLE
PERCENTAGES", by deleting each reference to "53,000,000.00" in the text, as
presently appearing therein, and by substituting in place thereof the figure
"75,000,000.00";

 

 References to Credit Agreement. Any and all references in the Loan Documents to
the "Credit Agreement" (however defined or described) shall mean and refer to
the Credit Agreement as hereby modified and amended.

 

3.Further Assurances. The Loan Parties shall take any and all such actions and
execute any and all such instruments and agreements as the Bank shall reasonably
request for the purpose of effectuating this Amendment.

4.Limited Amendment; Ratification of Loan Documents. Except as specifically
amended hereby, the terms and conditions of the Credit Agreement and the other
Loan Documents shall remain in full force and effect, and are hereby ratified
and affirmed in all respects by each of the Loan Parties. This Amendment shall
not be deemed a waiver of, or consent to, or a modification or amendment of, any
other term or condition of the Credit Agreement or any other Loan Document,
except as expressly set forth herein.

5.Representations and Warranties.

 

a.The representations and warranties of Borrower and each other Loan Party,
contained in Article VI of the Credit Agreement or any other Loan Document are
true and correct in all material respects (except to the extent that any such
representation and warranty is qualified as to "materiality," "Material Adverse
Effect" or similar language, in which case it shall be true and correct in all

 

5

 

 respects (after giving effect to any such qualification)) on and as of the
Second Amendment Effective Date; provided, if any such representations and
warranties specifically refer to an earlier date, they shall be true and correct
in all material respects (except to the extent that any such representation and
warranty is qualified as to "materiality," "Material Adverse Effect" or similar
language, in which case it shall be true and correct in all respects (after
giving effect to any such qualification)) as of such earlier date.



b.Without limiting the generality of the foregoing, in connection with the
execution and delivery of this Amendment, Borrower shall provide Administrative
Agent with the following:



i.An updated Schedule 4.01, with respect to all Borrowing Base Properties as of
the Second Amendment Effective Date;

ii.An updated Schedule 6.13, with respect to all Subsidiaries and other Equity
Investments and Equity Interests as of the Second Amendment Effective Date.



 All representations and warranties of Borrower and each other Loan Party, as
contained in the Credit Agreement or any other Loan Document shall at all times
be applicable with respect to the items set forth in said updated Schedule 4.01
and Schedule 6.13 as of the Second Amendment Effective Date (notwithstanding any
existing references in the Credit Agreement or other Loan Documents to the prior
Schedule 4.01 and Schedule 6.13 as of the Closing Date).



6.Waiver of Claims. Each Loan Party acknowledges and agrees that as of the date
hereof, it
does not have any claims, counterclaims, offsets, or defenses against the Bank
directly or indirectly relating to such Loan Party's relationship with, and/or
the Obligations under, the Loan Documents, and to the extent that such Loan
Party currently has or ever had prior to the date hereof any such claims,
counterclaims, offsets, or defenses against the Bank, such Loan Party
affirmatively WAIVES the same and, on behalf of itself and its representatives,
successors and assigns, hereby RELEASES, and forever discharges the Bank and its
officers, directors, agents, servants, attorneys, and employees, and their
respective representatives, successors and assigns, of, to, and from all known
debts, demands, actions, suits, accounts, covenants, contracts, agreements,
damages, and any and all claims, demands, or liabilities whatsoever, of every
name and nature, both at law and in equity through the date hereof related to
the same.

7.Governing Law. This Amendment shall be governed by and construed in accordance
with
the laws of the State of New York.

8.Counterparts. This Amendment may be executed in any number of counterparts,
which
shall together constitute an entire original agreement, and shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

 

6

 

9.Miscellaneous. This Second Amendment may be executed in any number of
counterparts, which shall together constitute an entire original agreement, and
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns. This Second Amendment expresses the entire
understanding of the parties with respect to the transactions contemplated
hereby. No prior negotiations or discussions shall limit, modify, or otherwise
affect the provisions hereof. Any determination that any provision of this
Second Amendment or any application hereof is invalid, illegal or unenforceable
in any respect and in any instance shall not affect the validity, legality, or
enforceability of such provision in any other instance, or the validity,
legality, or enforceability of any other provisions of this Second Amendment.
The Loan Parties represent and warrant that they have consulted with independent
legal counsel of their selection in connection herewith and are not relying on
any representations or warranties of the Administrative Agent or the Lenders or
their counsel in entering into this Second Amendment.

 

[remainder of page left intentionally blank]

 

7

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the day and year first above written.

 

BORROWER:

 

ARC PROPERTIES OPERATING

PARTNERSHIP, L.P., a Delaware limited

partnership

 

 

By: /s/ Edward M. Weil, Jr

Name: Edward M. Weil, Jr.

Title: President

 

 

PARENT:

 

AMERICAN REALTY CAPITAL

PROPERTIES, INC., a Maryland corporation

 

By: /s/ Edward M. Weil, Jr

Name: Edward M. Weil, Jr.

Title: President

 

 

 

RBS CITIZENS, N.A., as Administrative Agent

for itself and its co-lenders as L/C Issuer and as

Lender

 

By:                                                      



Name:

Title:

 

 

Second Amendment to ARCP Credit Agreement

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the day and year first above written.

 

BORROWER:

ARC PROPERTIES OPERATING

PARTNERSHIP, L.P., a Delaware limited partnership

 

By:                                                      

Name: Edward M. Weil, Jr.

Title: President

 

 

PARENT:

AMERICAN REALTY CAPITAL

PROPERTIES, INC., a Maryland corporation

 

By:                                                      

Name: Edward M. Weil, Jr.

Title: President

 

 

RBS CITIZENS, N.A., as Administrative Agent for itself and its co-lenders as L/C
Issuer and as Lender

 

By: /s/ Donald Woods

Name: Donald Woods

Title: SVP

 

Second Amendment to ARCP Credit Agreement

 

 

The undersigned, American Realty Capital Properties, Inc., as Guarantor under
that certain Parent Guaranty Agreement dated as of September 7, 2011, hereby
consents to the foregoing Second Amendment to Credit Agreement and acknowledges
and agrees that the Parent Guaranty Agreement executed by the undersigned dated
as of September 7, 2011 remains in full force and effect.

 

AMERICAN REALTY CAPITAL

PROPERTIES, INC., a Maryland corporation

By: /s/ Edward M. Weil, Jr

Name: Edward M. Weil, Jr.

Title: President

 

 

 

Second Amendment to ARCP Credit Agreement

 

Each of the undersigned, as Guarantor under that certain Subsidiary Guaranty
Agreement dated as of September 7, 2011, hereby consents to the foregoing Second
Amendment to Credit Agreement and acknowledges and agrees that the Subsidiary
Guaranty Agreement executed by the undersigned dated as of September 7, 2011
remains in full force and effect.

 

 

American Realty Capital Partners, LLC

ARC Income Properties III, LLC

CRE JV Mixed Five CT Branch Holdings LLC

CRE JV Mixed Five IL 2 Branch Holdings LLC

CRE JV Mixed Five IL 3 Branch Holdings LLC

CRE JV Mixed Five IL 4 Branch Holdings LLC

CRE JV Mixed Five IL 5 Branch Holdings LLC

CRE JV Mixed Five MI 1 Branch Holdings LLC

CRE JV Mixed Five MI 2 Branch Holdings LLC

CRE-JV Mixed Five MI 3 Branch Holdings LLC

CRE JV Mixed Five MI 4 Branch Holdings LLC

CRE JV Mixed Five MI 5 Branch Holdings LLC

CRE JV Mixed Five MI 6 Branch Holdings LLC

CRE JV Mixed Five MI 7 Branch Holdings LLC

CRE JV Mixed Five NH Branch Holdings LLC

CRE JV Mixed Five OH 1 Branch Holdings LLC

CRE JV Mixed Five OH 2 Branch Holdings LLC

CRE JV Mixed Five OH 3 Branch Holdings LLC

CRE JV Mixed Five OH 4 Branch Holdings LLC

CRE JV Mixed Five OH 5 Branch Holdings LLC

CRE JV Mixed Five OH 6 Branch Holdings LLC

CRE JV Mixed Five OH 7 Branch Holdings LLC

CRE JV Mixed Five VT Branch Holdings LLC,

ARCP DGBLVAR001, LLC

ARCP DGCRLAR001, LLC

ARCP DGGRFAR001, LLC

ARCP DGJNBIL001, LLC

ARCP AAFNTMI001, LLC

ARCP AAYLNMI001, LLC

ARCP DGLSNM0001, LLC

ARCP DGASGM0001, LLC

ARCP DGBRNM0001, LLC

ARCP DGCTNM0001, LLC

ARCP DGASDM0001, LLC

ARCP DGDMDM0001, LLC

ARCP DGBLFM0001, LLC

ARCP DGAPC1VI0001, LLC

ARCP DGCMROK001, LLC

ARCP WGMRBSC001, LLC

ARCP WGEPTMI001, LLC



 

Second Amendment to ARCP Credit Agreement

 

 

ARCP GSFRENY001, LLC

ARC Income Properties, LLC,

each a Delaware limited liability company

 

By:   /s/ Edward M. Weil, Jr.

Name: Edward M. Weil, Jr.

Title: President

 

ARC TRS Corp., a Delaware corporation

 

By:   /s/ Edward M. Weil, Jr.

Name: Edward M. Weil, Jr.

Title: President

 

Second Amendment to ARCP Credit Agreement

 



 

 

 

 

 

 

 

 

 

 

 

 



